IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 96-CA-00128-SCT
FAY THORNTON AND ADOLPHUS R. THORNTON
v.
DONNA RUSHING THORNTON (WELLS)
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                             01/17/96
TRIAL JUDGE:                                  HON. W. HOLLIS MCGEHEE II
COURT FROM WHICH APPEALED:                    PIKE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       JOHN H. OTT
ATTORNEY FOR APPELLEE:                        CLYDE RATCLIFF
NATURE OF THE CASE:                           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                  DIRECT APPEAL: AFFIRMED; CROSS
                                              APPEAL: AFFIRMED - 6/5/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                               6/26/97




     BEFORE PRATHER, P.J., ROBERTS AND MILLS, JJ.


     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




                                 STATEMENT OF THE CASE

On April 14, 1995, Donna Rushing Thornton obtained a divorce from Marvin Thornton in the
Chancery Court of Pike County, Mississippi, based on Marvin's incarceration in Amite, Louisiana for
his conviction on charges of child molestation. The divorce decree dictated that Marvin have no
physical contact with his minor daughters, Nicole and Shelby Lee, but he was granted telephonic
visitation under the supervision of Donna. The decree further provided that the issue of Marvin's
visitation rights with his children would be revisited upon Marvin's release from prison. Marvin's
parents, Fay and Adolphus Thornton, intervened in the divorce action and requested that they be
granted visitation rights with their grandchildren pursuant to Miss. Code Ann. § 93-16-1 et seq. The
Chancellor denied this motion, finding that the children's best interests would not be served by
permitting visitation with their grandparents. The grandparents timely appealed from said ruling.
                                  STATEMENT OF THE FACTS

Prior to Donna and Marvin's separation on September 3, 1994, Adolphus and Fay had visitation with
their grandchildren, with most of those visitations taking place at the grandparents' home in Denham
Springs, Louisiana. The frequency of the visits varied greatly, with visitations taking place once every
ten days or so during a six month period when the children lived in Baton Rouge. After Donna and
Marvin moved to Pike County in Mississippi, in June, 1994, the children had only one visitation with
the grandparents prior to Marvin and Donna's separation. Prior to September, 1994, Donna had not
objected to Adolphus and Fay visiting their grandchildren, and Donna had personally brought the
children to their grandparents for a visitation in June, 1994. Donna's disputes with her parents-in-law
arose in large part in connection with Marvin's arrest on charges of child molestation in June, 1994
and his guilty plea to said charges in March, 1995.

Fay testified under cross-examination that she and her husband did not try to learn about the specifics
of the criminal charges against Marvin, but she testified that they knew that Marvin was good around
children and that they did not believe that he would attempt to harm his children. Fay acknowledged
that she no longer communicated with Donna. Fay testified that she and her husband made weekly
visits to Marvin in prison, and that they would often carry their other grandchildren with them on
these visits.

A dispute arose between the grandparents and Donna when Donna learned that Fay and Adolphus
had been secretly tape recording the telephonic visitations between Marvin and his children. The
grandparents testified that they recorded the conversations to ensure that the telephonic visitation
privileges were in fact complied with, but this issue further contributed to the deterioration of the
relationship between Donna and her former parents-in-law.

                                                ISSUES

     A. Did the chancellor abused his discretion by denying the grandparents any visitation ?

An initial issue before this Court relates to the issue of the standard of review which a Chancellor
should apply in deciding whether to deny grandparents the right to visitation with their grandchildren
altogether. This Court has held that a parent should not be denied all visitation with his children
absent an affirmative finding that said visitation would be harmful to the children. Fay and Adolphus
argue that, given that Marvin's parental rights were effectively terminated, they should step in his
shoes and be denied visitation rights only if it is determined that said visitation would be harmful to
the children.

This Court finds no merit in the grandparents' arguments. It should be obvious that there are
fundamental differences between the relationship between a grandparent and his or her grandchildren
and between a parent and his or her children. It should also be obvious that a parent is charged with a
number of legal duties and responsibilities with regard to the support and rearing of his child with
which a grandparent is not faced. Along with these legal duties and responsibilities come rights and
privileges, one of which is the right of a parent to visit with his or her child absent some showing that
said visitation would be harmful to the child.

The right of a grandparent to visitation with his or her grandchildren, by contrast, is a right based
solely upon and arising from statutory provisions enacted by the Legislature. The grandparent
visitation statutes of this State grant grandparents the right to petition for visitation in a wide variety
of cases, and said statutes provide that the visitation should be permitted when said visitation is in the
best interests of the children. There is no provision in the statutes, however, that the right of a
grandparent to visitation should be granted absent a showing of harm to the child, and absent such a
provision, this Court does not infer such a right to exist.

     B. The trial court erred by incorrectly applying the grandparents visitation statute to the
     instant case.




                                       CROSS-APPEAL ISSUES

     A. The chancellor properly applied the grandparent visitation statute and did not abuse
     his discretion in denying visitation.

The grandparents argue at some length that the provisions of Miss. Code Ann. § 93-16-3 serve to
grant them standing to petition for visitation, but this point is actually not even contested by Donna.
Donna concedes that the grandparents had the standing to petition to intervene under § 93-16-3(1),
but she argues that the Chancellor was within his discretion in ruling that the best interests of Nicole
and Shelby Lee were served by denying the grandparents visitation rights. Miss Code Ann. § 93-16-3
provides that:

     Whenever a court of this state enters a decree or order awarding custody of a minor child to
     one of the parents of the child or terminating the parental rights of one of the parents of a minor
     child, or whenever one of the parents of a minor child dies, either parent of the child's parents
     who was not awarded custody or whose parental rights have been terminated or who has died
     may petition the court in which the decree or order was rendered or, in the case of the death of
     a parent, petition the chancery court in the county in which the child resides, and seek visitation
     rights with such child.

Fay and Adolphus argue that, given that the Chancellor ordered that the children be denied any
physical contact with Marvin, his parental rights were effectively terminated. Based on this premise,
the grandparents argue that §93-16-3 should apply to the facts of the present case, given that this
statute permits grandparents to seek visitation rights in cases in which the parental rights of their
children have been terminated. However, it is clear from the record that the Chancellor did not
terminate Marvin's parental rights, but merely denied him personal visitation with his children during
his incarceration. The chancellor specifically reserved the right to revisit the father's visitation rights
upon his release from prison.

Donna argues persuasively that § 93-16-3 grants the Chancellor the power to grant visitation if said
visitation is in the best interests of the child. The Legislature clearly intended to grant grandparents
standing to intervene for visitation privileges in a wide range of cases, with the determining factor as
to whether said visitation should be granted being the best interests of the children. This case thus
boils down to a rather standard review of a Chancellor's conclusion regarding the best interests of the
grandchildren. This Court agrees with Donna that the Chancellor did not abuse his discretion in
denying Adolphus and Fay visitation rights with the children.

It is clear from the testimony of Fay and Adolphus that they have some reservations about the truth
of the charges to which Marvin pleaded guilty. During cross-examination, Adolphus indicated that he
accepted that his son had done something wrong, but he strongly suggested that he did not accept the
charges in their entirety.

     Q: Because your son is in the penitentiary now, isn't he ?

     A: Well now, yeah.

     Q: And he is a pedophile isn't he?

     A: What he is and what he isn't, he knows the real story.

It is understandable that Fay and Adolphus would stand by their son, but the fact remains that Marvin
has pleaded guilty to charges of grossly violating minor children, and Donna has an understandable
desire that her children be disassociated from their natural father and his deeds and criminal
propensities.

The Chancellor has, for the time being, seen fit to deny Marvin a substantial role in his children's lives
based on his crimes, and said decision appears to be a proper one under the circumstances of the
present case.

The Chancellor's ruling is also supported by Adolphus' testimony that the relationship between Donna
and him and Fay has become one of extreme animosity. There are great tensions between the
grandparents and the mother. The children have had to undergo the trauma of seeing their natural
father imprisoned on a conviction for egregious crimes. The Chancellor's ruling need only be
supported by substantial evidence in the record that denying the grandparents' visitation was in the
best interests of the children. In the view of this Court, the Chancellor's ruling in denying Fay and
Adolphus visitation is supported by such substantial evidence and is accordingly affirmed.

DIRECT APPEAL: JUDGMENT IS AFFIRMED. CROSS-APPEAL: JUDGMENT IS
AFFIRMED.

SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ., CONCUR.
McRAE, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY LEE, C.J.


     McRAE, JUSTICE, DISSENTING:

In this case, Adolphus and Fay Thornton are being punished for the crimes of their son Marvin.
Because I believe that the chancellor abused his discretion in denying visitation privileges to the
grandparents, I respectfully dissent.

By statute, the legislature has allowed grandparents to petition for third party visitation rights. Miss.
Code Ann. § 93-16-3 (1). The court may grant such visitation rights if it finds that the grandparents
had established a viable relationship with the child and the parent had unreasonably denied visitation
and if it finds that visitation rights of the grandparents with the child would be in the best interest of
the child. Miss. Code Ann. § 93-16-3 (2)(a), (b). The exercise of grandparent visitation rights serves
to facilitate a relationship between siblings and their grandparents. In this case, there is substantial
evidence to support a finding that grandparent visitation is in the best interest of the children. The
facts indicate that the children developed a good relationship with their grandparents and frequently
visited their grandparents' home prior to Marvin and Donna Thornton's separation, with Donna's
approval. Accordingly, there exists a substantial basis for finding that a viable relationship exists
between the Adolphus and Fay Thornton and their grandchildren, Nicole and Shelby Lee, which is in
the best interest of the grandchildren.

The majority argues that nothing within our Mississippi Code gives the grandparents the right to
visitation absent a showing of harm to the children. Although the rights and duties of grandparents, as
opposed to those of parents, are fundamentally different, there is nothing within this record to
indicate that Adolphus and Fay Thornton do not meet the requirements of Miss. Code Ann. § 93-16-
3. The only basis for the chancellor's denial of grandparent visitation appears to be fact that Adolphus
and Fay Thornton testified on behalf of their son and recorded conversations between their son and
their grandchildren. I submit that this does not constitute substantial evidence to support totally
denying these grandparents the right to visitation with their grandchildren. Rather, Adolphus and Fay
Thornton merely acted to preserve the interests of their grandchildren by maintaining telephonic
visitation privileges.

Because the grandparents here have established a viable relationship with their grandchildren that is in
the grandchildren's best interests, I dissent. I would reverse the decision of the chancellor below.

LEE, C.J., JOINS THIS OPINION.